                Case 5:18-cr-00258-EJD Document 615 Filed 12/02/20 Page 1 of 1




                                    UNITED STATES DISTRICT COURT

                                  NORTHERN DISTRICT OF CALIFORNIA

                                            CRIMINAL MINUTES

Date: December 2, 2020              Time: 10:10-11:20 am                     Judge: Edward J. Davila
                                    Total Time: 1 Hr. 10 Mins.
Case No.: 18-cr-00258-EJD- Case Name: UNITED STATES v. Elizabeth Holmes(P)(NC)
1

Attorney for Plaintiff: Jeffrey Schenk, John Bostic, Robert Leach, Vanessa Baehr-Jones
Attorney for Defendant: Kevin Downey, Lance Wade

 Deputy Clerk: Adriana M. Kratzmann                       Court Reporter: Irene Rodriguez

 Interpreter: N/A                                         Probation Officer: N/A

                                 PROCEEDINGS – STATUS CONFERENCE
                                  Via Zoom Webinar Remotely via COVID19

Defendant is present and out of custody. All parties including defendant consent to proceeding via Zoom video.
Jury selection/trial is scheduled for March 9, 20201 at 9:00 a.m.
The Court informed the parties of the following deadlines which pertain to the prospective Jurors:
Questionnaire Template due by 2/8/2021;
Survey monkey questionnaires send out on 2/15/2021;
Responses to survey monkey questionnaires received through 2/26/2021;
List of juror names to be excused by 3/5 or 3/8/2021;
Jury selection – remaining jurors to report (3 reporting groups of 20 people) on 3/9/2021.

12/30/2020 is the deadline for summonses to be sent out to time qualify prospective jurors.
The length of the trial is estimated to take 4 months (120 days) based on the trial days of Tuesday, Wednesday
and Friday (3 full days a week) from 9-3 pm.
Counsel shall meet and confer regarding the following:
The deadline for Rule 26 production by defense;
Submission deadline of the joint voir dire questionnaire;
Total number of jurors, how many alternates for trial;
Information pertaining to special restrictions as to witnesses, if any interpreter services are necessary and any
other needs; and
A proposed date for a further status conference to be held the latter part of December.


                                                                                                   Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                                       Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                                          Original: Efiled
 I: Interpreter
                                                                                                                     CC:
